Citation Nr: 1043891	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 
percent for chronic lumbar strain with degenerative disc disease 
for the period prior to February 24, 2009.

2.  Entitlement to an initial disability rating in excess of 20 
percent for chronic lumbar strain with degenerative disc disease 
for the period beginning on February 25, 2009.

3.  Entitlement to an increased initial disability rating for 
chronic lumbar strain with degenerative disc disease on an 
extraschedular basis.

4. Entitlement to an initial compensable rating for radiculopathy 
of the right lower extremity prior to June 13, 2005.

5. Entitlement to an initial disability rating in excess of 10 
percent for radiculopathy of the right lower extremity as of June 
13, 2005.

6.  Entitlement to an increased initial disability rating for 
radiculopathy of the right lower extremity on an extraschedular 
basis.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
which granted service connection for chronic lumbar strain with 
degenerative disc disease and assigned a 10 percent disability 
rating, and denied entitlement to non-service connected pension.  
In a January 2006 rating decision, the Veteran was granted non-
service connected pension.  As such, this issue is no longer on 
appeal.  In the January 2006 rating decision, the RO also granted 
service connection for the right leg radiculopathy as part of the 
lumbar spine claim and assigned a rating of 10 percent effective 
June 13, 2005.  Thereafter, in a September 2009 rating action, 
the RO increased the rating for chronic lumbar strain with 
degenerative disc disease 20 percent, effective February 25, 
2009.  In terms of the Veteran's back disability, because this 
does not represent the highest possible benefit, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In March 2006, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript has been associated with the record.

In a March 2007 decision, the Board denied the issues listed on 
the title page of this decision and the Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2008 the Court granted a Joint Motion for 
remand.  When the case was last before the Board in August 2008, 
it was remanded for action consistent with the Joint Motion.

The issues of entitlement to a an extraschedular rating for 
chronic lumbosacral strain with degenerative disc disease and for 
radiculopathy of the right lower extremity, as well as the claim 
for TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.

In the October 2010 written brief presentation submitted by the 
Veteran's representative, a claim for entitlement to service 
connection for depression on a secondary basis is raised.  As 
such, this claim is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the time period prior to February 25, 2009, the Veteran's 
lumbosacral strain with degenerative joint disease was manifested 
by forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; there was no evidence of 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, forward flexion of 60 degrees or 
less, combined range of motion of the thoracolumbar spine of 120 
degrees or less, incapacitating episodes, or neurological 
impairment of the left lower extremity.

2.  For the time period beginning on February 25, 2009, the 
Veteran's lumbosacral strain with degenerative joint disease is 
manifested by forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; there is no 
evidence of forward flexion to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, incapacitating 
episodes, or neurological impairment of the left lower extremity.

3.  There is no competent medical evidence of radiculopathy of 
the right lower extremity prior to June 13, 2005.

4.  For the period prior to February 25, 2009, radiculopathy of 
the right lower extremity was equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

5.  For the period beginning on February 25, 2009, radiculopathy 
of the right lower extremity is equivalent to moderately severe 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for chronic lumbar strain with degenerative disc disease 
for the period prior to February 25, 2009 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for an initial disability rating in excess of 20 
percent for chronic lumbar strain with degenerative disc disease 
for the period beginning on February 25, 2009 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2010).

3.  The criteria for an initial compensable disability rating for 
radiculopathy of right lower extremity prior to June 13, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2010).

4.  The criteria for an initial disability rating in excess of 10 
percent for radiculopathy of right lower extremity from June 13, 
2005 to February 25, 2009, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for an initial disability rating of 40 percent 
for radiculopathy of right lower extremity from February 25, 2009 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2004 and April 
2004, September 2008, November 2008, December 2008, and January 
2009, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claims, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
Additionally, one of the two September 2008 notice letters 
informed the Veteran as to disability ratings and effective 
dates.

However, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for chronic 
lumbar strain with degenerative disc disease and radiculopathy of 
the right lower extremity.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, private medical evidence, and records associated with a 
Social Security Administration (SSA) disability determination.  
Also of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its August 
2008 remand.  Specifically, the August 2008 Board remand 
instructed the RO to obtain SSA records, and any VA and private 
treatment records of the Veteran's treatment.  In addition, the 
RO also was to provide the Veteran with an 
orthopedic/neurological examination to determine the nature, 
extent, and etiology of his back disability and right lower 
extremity radiculopathy.  The SSA records were obtained, but the 
Veteran indicated, in a June 2009 report of contact, that his 
private physician no longer practices medicine, and that VA has 
all of the information needed to process his claim.  The Board 
finds that the RO has complied with the Board's instructions and 
that the February 2009 and August 2009 VA examination reports 
substantially comply with the Board's August 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, 12 Vet. App. 119 
(1999).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's lumbar strain with degenerative disc disease is 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (2010).  
Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated as degenerative arthritis.  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  In 
conjunction with his rating for arthritis, the Veteran's back 
disability is rated under Diagnostic Code 5237, for lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5237.

Regarding Diagnostic Code 5237, the current Diagnostic Codes 5235 
to 5243 are to be rated in accordance with the General Rating 
Formula for Diseases and Injuries of the Spine (General Formula), 
unless Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Formula for Incapacitating Episodes).  Under the 
General Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 20 percent disability rating is warranted when forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or when the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent disability 
rating is warranted when forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees, 
or when the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 degrees; or 
when there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or when 
there has been a vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243.

An April 2004 medical record shows that, in the standing 
position, the Veteran's spine was straight with no abnormal 
degree of kyphosis or lordosis, and no apparent scoliosis.  The 
pelvis was level and his gait was normal.  Range of motion of the 
lower extremities was symmetrical and functional at all joints.  
Sensation was intact to light touch throughout the trunk and both 
lower extremities.  Strength was 5/5 in all major muscle groups 
of both lower extremities.  Palpation revealed tenderness over 
the right posterior superior iliac spine area, there were some 
taut bands in the lower lumbar and sacral paraspinals on the 
right which were tender, and the right quadratus lumborum was 
mildly tender.  The impression was chronic low back pain.

A June 2004 VA general medical examination report reflects 
Veteran's complaints of intermittent low back pain with radiation 
to both legs.  He had increased pain primarily with bending and 
lifting and had no absolute functional losses but stated that 
when it hurt, he could not do a whole lot.  He had not undergone 
surgery and did not wear a back brace.  The lumbar spine 
examination revealed tenderness to palpation at L4-5 level on the 
right.  Range of motion measurements were forward flexion at 75 
degrees, extension at 10 degrees, lateral flexion at 20 degrees 
and rotation at 30 degrees, all of which correspond to his points 
of onset of pain and do not vary with repetitive motion or 
fatigue.  Strength and sensation were intact, deep tendon 
reflexes were 1+, and he had negative straight leg raise and 
Babinski.  The examiner observed that the veteran ambulated with 
a slight limp.  The diagnosis was chronic lumbar strain with 
degenerative disc disease.  March 2004 X-ray studies revealed 
multilevel disc degeneration, most pronounced at L5-S1.  It was 
noted that there had been at most only minor progression since 
July 2002.

Private medical records reflect that the Veteran was treated for 
low back pain and herniated disc from January to May 2005.  He 
was seen in March 2005 for back pain and diagnosed with 
arthritis.  A March 2005 magnetic resonance imaging (MRI) 
reflected that the Veteran had degenerative changes with 
congenitally shortened pedicles in the mid and inferior lumbar 
region and right paracentral herniated nucleus pulpous at L4-5 
with significant right lateral recess and right foraminal 
stenosis.

An April 2005 VA medical record shows the Veteran was complaining 
of severe pain which was almost constant with occasional 
radiation to his lower right extremity.  The examiner noted that 
there was no bowel or bladder incontinence and no paralysis 
reported.  The medical record reflected the diagnosis of 
degenerative disc disease.  A September 2005 medical record shows 
the Veteran's complaints of back pain.  The Veteran could 
ambulate with no acute distress, could heel toe walk, the 
Babinski and Clonus were negative and his reflexes were +3 for 
patella and +2 for Achilles.  There was tenderness to palpation 
of the sacrum, lumbosacral and paraspinal areas.  Straight leg 
raising was negative bilaterally.  A November 2005 VA medical 
record reflects the Veteran was seen again for back pain.

A June 2005 VA neurosurgery consult note indicates that the 
Veteran complained of back pain.  He denied bowel or bladder 
symptoms.  Neurological examination revealed positive straight 
leg raising on the right at 30 degrees and on the left at 20 
degrees.  There was minimal weakness of dorsiflexion of the right 
foot, 4/5.  Right extensor hallucis longus was 3-4/5 in strength.  
There was no definite sensory deficit.  Deep tendon reflexes of 
both knee and ankle reflexes were 2 to 3+, equal and symmetrical.  

A July 2005 VA treatment record notes that the Veteran was very 
frustrated regarding his low back pain.  His back has been 
progressively getting worse, and he cannot work because of it.  

A September 2005 VA neurosurgery note indicates that the Veteran 
complained of pain which reassured 8/10 in severity.  The pain is 
intermittent, and radiates to both legs, right worse than left.  
Both legs occasionally get numb.  There is more pain in the pack 
than in the legs.  On examination the Veteran could ambulate with 
no assistive device.  He could heel and toe walk, as well as 
guardedly tandem walk.  Reflexes were 3+ bilaterally at the 
patella and 2+ bilaterally at the Achilles.  Leg strength was 
normal.  Sensation was decreased on the right except at the right 
medial lower leg, which was equal to the left.  There was 
tenderness to palpation of the sacrum and lumbosacral area.  
There was also tenderness to the lower paraspinal muscle.  
Straight leg raising test was negative.  MRI revealed 
degenerative changes and right paracentral herniated nucleus 
pulposus at L4-L5 with significant right lateral recess and right 
foraminal stenosis.  

Another September 2005 VA treatment note indicates that the low 
back pain is not better; it is aggravated by exertion.  Tylenol 
number three does not help.  

A November 2005 VA treatment record notes that the Veteran is 
totally disabled and the physician filled out the Veteran's SSA 
disability application.  

A February 2009 VA examination report notes that the Veteran 
complained of low back pain and loss of feeling in both legs.  
The symptoms are worse when he sits for long periods of time.  
His calves are the major area where there is a tingling 
sensation, but it also goes into his feet.  His right side is 
slightly worse than his left.  He has no bowel problems or 
related bladder problems.  He reportedly cut down on his 
consumption of alcohol to half a pint of gin a day.  

On examination, his gait was unsteady.  He walks with a cane, but 
can walk without it.  He had significant spasm in the lumbar area 
with minimal motion.  Side bending was only to 10 degrees.  
Rotation was also to 10 degrees, bilaterally.  Extension was to 
zero degrees.  He tends to stand in a forward flexed position at 
10 degrees.  But, forward bending was from a normal resting 
position of 10 degrees to 80 degrees with pain.  

Neurological examination showed 3+ motor strength with trembling 
incoordination of both lower extremities.  Knee jerks and left 
ankle jerk were intact.  Right ankle jerk was absent.  
Electromyograph (EMG) study from October 2008 showed 
polyneuropathy, which the examiner noted was likely due to 
alcohol abuse.  

X-ray studies of the lumbar spine showed complete straightening 
and no lordosis, but severe degenerative disc disease at L5-S1.  
There was also narrowing, sclerosis, and spurring.  There was 
also facet disease in the lower levels on the right and left, and 
intact pars interarticularis on both sides.  The diagnoses were 
chronic lumbar sprain with spasm, degenerative disc disease L5-
S1, and peripheral neuropathy probably related to alcohol abuse.  

The examiner noted that the Veteran has limitation of motion, 
pain, weakened movement, fatigability, and incoordination.  The 
neurological deficit is likely due to alcohol abuse, but the 
absent right ankle jerk is likely due to disc disease.  The 
Veteran reported four to five times during the past year where he 
has to lie in bed for his back.  He does not go to the doctor, 
but puts himself to bed and waits it out.  The examiner opined 
the radiculopathy is not a paralysis but involves only sensory 
and coordination.  The examiner opined that the Veteran is not 
suitable for gainful employment due to his back and lower 
extremity problems.  He cannot walk, stand, or sit comfortably, 
nor can he bend or lift.  His radiculopathy is manifested by 
mainly numbness and minimal pain.  He did not demonstrate 
additional limitation, but he described flare-ups.

The report of a May 2009 VA opinion, which was authored by the 
February 2009 VA examiner, notes that the Veteran's pain on range 
of motion was worst at the extremes of motion, but it began as 
soon as the Veteran moved his back.  The peripheral neuropathy is 
related to alcohol abuse and is entirely separate from the disc 
disease.  The absent right ankle jerk is due to the disc disease.  
The examiner opined that it is as likely as not that the 
difficulty due to incoordination in walking is not due to the 
service-connected lumbar spine condition.  The examiner opined 
that the Veteran's back and lower extremity problems are 
moderately severe.  The examiner opined that the impairment of 
the back and symptoms related to the lumbar spine are as likely 
as not more than 50 percent responsible for the Veteran's not 
being suitable for gainful employment.

For the time period prior to February 25, 2009, the Board finds 
that the Veteran's chronic lumbar strain with degenerative disc 
disease is appropriately rated as 10 percent disabling.  In this 
regard, the June 2004 examination report reflects that his 
flexion range of motion measurement was 75 degrees, taking into 
account pain.  Moreover, his combined range of motion of his 
thoracolumbar spine was 185, also factoring in pain.  These 
ranges of motion fall squarely within the criteria for a 10 
percent rating.  In order to receive a higher, 20 percent rating, 
there must be a showing of forward flexion no greater than 60 
degrees or combined range of motion no greater than 20 degrees.  
The Veteran's ranges of motion are far greater than these 
requirements.

There was no abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Additionally, the September 2005 
VA medical record indicates that the Veteran could ambulate with 
no acute distress, and he could toe and heel walk.  In light of 
these circumstances, and in accordance with the General Formula, 
a higher rating is not warranted based upon limitation of motion 
of the spine for the time period prior to February 25, 2009.

Even with consideration of 38 C.F.R. §§ 4,40, 4.45, and 4.59, the 
preponderance of the evidence shows that the Veteran's lumbar 
spine disability approximates no more than slight range of motion 
or lumbosacral strain with characteristic pain on motion, 
warranting no more than a 10 percent rating.  The range of motion 
measurements completed at the June 2004 examination corresponded 
to his points of onset of pain, and did not vary with repetitive 
motion or fatigue.  In addition, when factoring in the holding in 
DeLuca, and resolving all doubt in the Veteran's favor, the 
evidence of record warrants no more than a 10 percent disability 
during this time period, as pain has already been considered in 
his assigned rating.

For the period beginning on February 25, 2009, the record 
reflects that the Veteran's chronic lumbar strain with 
degenerative disc disease is rated as 20 percent disabling.  The 
evidence for this time period reflects that flexion was limited 
at the February 2009 VA examination from 10 degrees to, at most, 
and with pain, 80 degrees.  The combined range of motion of the 
thoracolumbar spine, however, was only to 110 degrees.  This 
measurement falls squarely within the criteria required for a 20 
percent rating.  A higher, 40 percent rating is not warranted 
because at no time during this period does the Veteran's 
thoracolumbar spine show limitation of flexion to 30 degrees or 
less, or favorable ankylosis.  Instead, as mentioned above, 
flexion is approximately 70 degrees or less with pain, and the 
Veteran clearly has useful range of motion of his spine.  
Therefore, it cannot be favorably ankylosed.  As such, the 
Veteran's lumbar spine disability is appropriately rated as 20 
percent disabling for this time period. 

Because the evidence reflects that the Veteran has been diagnosed 
with degenerative disc disease, the Board has considered the 
criteria for intervertebral disc syndrome.  Intervertebral disc 
syndrome is evaluated either under the General Formula or under 
the Formula for Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined under 
§ 4.25.  Under the Formula for Incapacitating Episodes, a veteran 
may receive a 20 percent disability rating by showing that he 
suffered incapacitating episodes having a total duration of at 
least two weeks but less than four weeks in the prior 12 months.  
In addition, a 40 percent rating is warranted where there is a 
total duration of at least four weeks but less than six weeks of 
incapacitating episodes during the past 12 months.  A 60 percent 
rating requires incapacitating episodes having a total duration 
of at least six weeks during the past 12-month period.  The 
regulation defines an incapacitating episode as a period of acute 
signs and symptoms that requires bed rest prescribed by a 
physician and treatment by a physician. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5243.

In his video conference hearing, the Veteran reported that, 
several months earlier, he had been in bed for three and four 
days at a time due to his back problems.  Additionally, at the 
February 2009 VA examination, the Veteran reported that he does 
not go to the doctor, but has had four to five episodes of 
incapacitation which caused him to put himself in bed and wait 
out the pain.  However, as these periods of bed rest were not 
prescribed by a physician in the course of treatment for his back 
problems, they do not qualify as incapacitating episodes under 
the regulation, and the Veteran does not qualify for a higher 
disability evaluation under the criteria for incapacitating 
episodes during any period of the claim.  In sum, there is no 
indication in the record that the Veteran was prescribed periods 
of bed rest by a physician.

Regarding the neurological component of the Veteran's back 
disability, the Board notes that, in a January 2006 Supplemental 
Statement of the Case, a Decision Review Officer granted a 
separate 10 percent disability rating for radiculopathy of the 
right lower extremity, effective June 13, 2005.

Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is 
analogous to impairment of the sciatic nerve.  Under Diagnostic 
Code 8520, which pertains to paralysis of the sciatic nerve, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent disability 
rating, moderately severe incomplete paralysis warrants a 40 
percent disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability rating.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no active 
movement possible of the muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes, 
involving the sciatic nerve, will be for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, sensory or 
mental function.  In the rating of peripheral nerve injuries and 
their residuals, attention is accorded to the site and character 
of the injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

Prior to June 13, 2005, the evidence fails to show right leg 
radiculopathy symptoms whatsoever.  The VA examination in June 
2004 reflects no evidence such as decreased reflexes, diminished 
muscle strength or evidence of a pathological reflexes.  Although 
the June 2004 VA examination report was noted to show complaints 
of pain in the lower extremities, neurological testing was 
normal.  Importantly, at that time, strength and sensation were 
intact, deep tendon reflexes were 1+, and the Veteran had 
negative straight leg raise and Babinski.

On VA examination June 13, 2005, neurological testing revealed 
minimal weakness of dorsiflexion of the right foot and weakness 
of the right extensor hallucis longus3-4/5. The clinical 
impression was herniated lumbar disk at the level of L4-L5 with 
right-sided L5 radiculopathy.  

The Veteran's right lower extremity radiculopathy symptoms are 
presently evaluated at the 10 percent level for mild incomplete 
paralysis, effective from June 13, 2005.  In order for the next 
higher rating of 20 percent disabling, there would need to be 
moderate incomplete paralysis.  The findings from the June 2005 
VA examination fails to show such neurological pathology 
affecting the right lower extremity.  However, at the February 
2009 VA examination, although the examiner did not describe the 
severity of the Veteran's radiculopathy except to state that it 
is not a paralysis; it is only sensory and involves coordination, 
to include an absent right ankle reflex, in the May 2009 addendum 
report, the February 2009 VA examiner opined that the Veteran's 
back and lower extremity symptoms are moderately severe.  
Although the examiner refers to symptoms of the "lower 
extremities," and specifically ruled out any left lower 
extremity condition from being related to the service-connected 
back problem, the Board will give the Veteran the benefit of the 
doubt that the examiner was referring only to the service-related 
lower extremity symptoms when he classified the lower extremity 
symptoms as "moderately severe."  

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent for the right lower extremity for the period 
prior to February 25, 2009, but the preponderance of the evidence 
is in favor of a rating of 40 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for moderately severe neuropathy of the 
right lower extremity beginning on February 18, 2009.  The 
Veteran's symptoms include intermittent pain, sensory 
disturbances, no muscle atrophy but recently absent right 
Achilles reflex.  Giving the Veteran the benefit of the doubt, 
the Board finds his neurological symptoms involving the right 
lower extremity to be more like neuritis and less like neuralgia, 
which is characterized by a dull and intermittent pain of typical 
distribution.  Therefore, the highest rating possible is for 
moderately severe incomplete paralysis of the sciatic nerve, 
which is a 40 percent rating.

In sum, the Board finds that the preponderance of the evidence is 
against an initial compensable rating prior to June 13, 2005 and 
a rating in excess of 10 percent disabling for right leg 
radiculopathy prior to February 25, 2009.  However, the evidence 
is in favor of a 40 percent rating beginning on February 25, 
2009.

Finally, the Board notes that the Veteran has no diagnosis of any 
left lower extremity neurological deficit which is due to his 
chronic lumbar strain with degenerative disc disease.  Any 
neurological deficit related to the left lower extremity which is 
noted in the medical records has been attributed to the Veteran's 
alcohol abuse.  Specifically, the May 2009 VA examiner stated 
that the Veteran's incoordination is related to his alcohol 
abuse, and that the only neurological ailment which is 
etiologically related to the service-connected back disability is 
the right foot absent reflex.

In reaching this determination, the Board has considered whether 
under Fenderson a higher rating might be warranted for any period 
of time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. 119.  But there is no evidence that the Veteran's lumbar 
spine disorder and right leg radiculopathy have been persistently 
more severe than the extent of disability contemplated under the 
assigned ratings during the pendency of the appeal.  Thus, the 
preponderance of the evidence is against the assignment of higher 
disability ratings than currently assigned.  The ratings are 
staged.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial disability rating in excess of 10 percent for chronic 
lumbar strain with degenerative disc disease for the period prior 
to February 24, 2009 is denied.

An initial disability rating in excess of 20 percent for chronic 
lumbar strain with degenerative disc disease for the period 
beginning on February 25, 2009 is denied.

An initial compensable rating for radiculopathy of the right 
lower extremity prior to June 13, 2005 is denied.

An initial disability rating of 40 percent for radiculopathy of 
the right lower extremity as of February 25, 2009, is granted, 
subject to the criteria governing the award of monetary benefits.


REMAND

The Joint Motion for Remand instructed the Board to provide more 
adequate reasons and bases for its denials of the Veteran's 
claims.  With respect to the claims for entitlement to higher 
initial ratings for lumbosacral strain with degenerative disc 
disease and radiculopathy of the right lower extremity, the Joint 
Motion for Remand indicates that the Board failed to adequately 
discuss extra-schedular consideration of the increased rating 
claim under 38 C.F.R. § 3.321(b).  This claim impacts the TDIU 
claim mentioned below.  

With regard to a TDIU, the Board sees the RO has not developed or 
adjudicated this issue.  However, the Court recently held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" for 
benefits, but rather, can be part of a claim for an initial 
rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if during the course of an 
initial rating appeal, the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an initial rating is 
sought (in this case, the Veteran has alleged that he is 
unemployable due to his back disability), then part and parcel 
with the initial rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.  

The Board finds the issue of entitlement to a TDIU has been 
raised as an element of the increased initial rating claim for 
chronic lumbosacral strain with degenerative disc disease on 
appeal.  (Specifically, in a July 2005 statement made to a VA 
health care worker, the Veteran indicated that his back has been 
getting worse and that because of it, he cannot work).  Because 
entitlement to a TDIU is part of the Veteran's increased rating 
claim, the proper remedy here is for the Board to remand, rather 
than refer, the TDIU issue to the Agency of Original Jurisdiction 
(AOJ) for proper development and adjudication.  

In this regard, VA's Office of General Counsel has stated that 
when the issue of entitlement to a TDIU for a particular service-
connected disability or disabilities is raised in connection with 
a claim for an increased rating for such disability or 
disabilities, the Board would have jurisdiction to consider the 
TDIU issue.  If the Board determines that further action by the 
RO is necessary with respect to TDIU, the Board should remand 
rather than refer the TDIU issue for further development.  See 
VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995).  In addition, VA's Office of 
General Counsel also stated that when the issue of entitlement to 
an extraschedular rating or a TDIU rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 para. 
14, 15 (August 16, 1996).  

If, however, a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  

With respect to the claim for entitlement to a TDIU, the Board 
notes that a TDIU may be assigned when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran currently has two service-connected disabilities, 
namely, lumbosacral strain with degenerative disc disease, rated 
as 20 percent disabling, and radiculopathy of the right lower 
extremity, rated as 40 percent disabling.  His combined service-
connected disability rating is 52 percent.  Thus, he does not 
satisfy the threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16(a) for a TDIU.

Therefore, first, the AOJ should send a VCAA notice letter to the 
Veteran for his TDIU claim.  This letter should notify the 
Veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be 
provided notice that advises him of the disability rating and 
effective date elements of a claim, keeping in mind that a TDIU 
claim is a type of claim for a higher initial disability rating.  

Second, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

As indicated above, the Joint Motion for Remand notes that the 
Board failed to adequately discuss extra-schedular consideration 
of the increased rating claim under 38 C.F.R. § 3.321(b).  
Therefore, the Board is referring the issues of an increased 
rating for lumbosacral strain and TDIU to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under both 38 
C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b)(1).  

The Board notes that if a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a) (as is the 
case here, based upon the current disability ratings), rating 
boards should refer to the Director, Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 C.F.R. 
§ 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  

Because there is probative evidence of record that the Veteran 
may be unable to secure and follow a substantially gainful 
occupation due to his service-connected lumbosacral strain with 
degenerative disc disease and disability of the lower 
extremities, a referral of the TDIU claim for extra-schedular 
consideration is appropriate under 38 C.F.R. § 4.16(b).  In 
addition, the Board concludes that referral of the increased 
rating claim to the Director of Compensation and Pension Service 
for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) is warranted, as there is some evidence of "marked 
interference" with employment as discussed above. 

The Board emphasizes entitlement to an extra-schedular rating 
under 38  C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due to 
the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  In contrast, 38 
C.F.R. § 4.16(b) merely requires a determination that a 
particular Veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his or her service-
connected disabilities.  See VAOPGCPREC 6-96.  In this case, both 
regulations should be addressed on remand, because both have been 
reasonably raised by the evidence of record.  

The Board realizes it cannot assign an extra-schedular evaluation 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must 
refer the Veteran's claim to the Under Secretary for Benefits or 
Director of Compensation and Pension Service for this special 
consideration when the issue is either raised by the claimant or 
is reasonably raised by the evidence of record.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. 
App. 242 (2008).  If, and only if, the Director has determined 
that an extra-schedular evaluation is not warranted does the 
Board have jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the Board is 
precluded from initially assigning an extraschedular rating, 
there is no restriction on the Board's ability to review the 
adjudication of an extraschedular rating once the Director of C & 
P determines that an extraschedular rating is not warranted.  
Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also 
Floyd, 9 Vet. App. at 96-97 (stating that once Board properly 
refers an extraschedular rating issue to Director of C & P for 
review, appellant may "continue[ ] to appeal the extraschedular 
rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 
7104(a)  ("All questions in a matter ... subject to decision by 
the Secretary shall be subject to one review on appeal to the ... 
Board.").  In the present case, the Director of Compensation and 
Pension has not yet made this initial determination.  

In conclusion, the Board refers the issues of a higher initial 
rating for lumbosacral strain with degenerative disc disease and a 
TDIU and to the Under Secretary for Benefits or Director of 
Compensation and Pension Service for an extra-schedular evaluation 
under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the 
Veteran of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim on 
appeal, as well as the information and 
evidence required to substantiate an 
increased rating claim based upon 
extraschedular consideration.  This notice 
must indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.

3.  Obtain copies of all up-to-date VA 
treatment records dating since March 2009 and 
associate them with the claims file.

4.  Submit the claims for an initial higher 
rating for lumbosacral strain with 
degenerative disc disease and radiculopathy 
of the right lower extremity and TDIU to the 
Under Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  

An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the fact 
that the schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference with 
employment, are required.  

In contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  
Under 38 C.F.R. § 4.16(b), all of the 
Veteran's service-connected disabilities, as 
well as his employment history, educational 
and vocational attainment and all other 
factors having a bearing on his employability 
(or lack thereof) should be considered.  
However, his nonservice-connected 
disabilities (incoordination and neurological 
problems due to alcohol abuse) and/or 
advancing age should not be considered.

5.  Then readjudicate the claim for TDIU on 
both a schedular and an extra-schedular basis 
and the claims for a higher initial rating for 
a lumbosacral strain with degenerative disc 
disease and for radiculopathy of the right 
lower extremity on an extra-schedular basis, 
in light of the additional evidence obtained.  
If these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of the 
case and give them an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


